Citation Nr: 0407292	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-18 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.



ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs Medical Center (VAMC) in Shreveport, Louisiana.  


FINDINGS OF FACT

1.  The veteran was not a prisoner of war, was not awarded 
the Purple Heart, is not service-connected for any 
disability, is not in receipt of disability compensation 
under 38 U.S.C.A. § 1151, is not in receipt of increased 
pension based on the need for regular aid and attendance or 
by reason of being permanently housebound, is not 
catastrophically disabled, has not been determined to be 
unable to defray the expenses of necessary care under 
38 U.S.C.A. § 1722(a), is not a veteran of the Mexican border 
period or World War I, is not solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, or for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998, and his income did not constitute low 
income under the geographical income limits established by 
the U.S. Department of Housing and Urban Development for the 
fiscal year that ended on September 30, 2002.

2.  The veteran filed his Application for Health Benefits for 
enrollment and access to the VA medical care benefits package 
in May 2003.

3.  The financial information provided in his Application for 
Health Benefits placed the veteran in Priority Group 8.  



CONCLUSION OF LAW

The veteran does not meet the qualifications for enrollment 
and access to the VA medical care benefits package for 
receipt of VA medical treatment.  38 U.S.C.A. §§ 1705, 1706 
(West 2002); 38 C.F.R. § 17.36 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the RO notified the veteran in a May 2003 notification 
letter and in a July 2003 statement of the case why his 
application for enrollment was precluded based on the 
financial information provided and the date of filing.  Thus, 
the Board concludes that VA has met its duty to notify the 
veteran in this matter.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the facts are not in dispute.  For these 
reasons the Board finds that all relevant facts have been 
adequately developed and no further assistance to the veteran 
in developing the facts pertinent to his claim is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A (West 2002).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).

In this case, the essential facts are not in dispute.  The 
veteran filed his Application for Health Benefits, VA Form 
10-10F, at the VA Medical Center in May 2003.  The veteran 
included all his financial information as part of the 
required income-based means test.  Based on this information, 
the veteran was assigned to Priority Group 8.  The veteran 
does not contend that the information he provided in his 
application was incorrect.  The Form 10-10F also indicated 
that the veteran was single with no dependents, and that he 
did not agree to pay the applicable deductible for VA medical 
care.  Finally, he does not dispute the fact that he filed 
his application in May 2003.  

The veteran contends that he first applied for VA health 
benefits in the early 1980's and that the clerk at VA was 
able to pull up his previous record.  He stated that he was a 
Vietnam era veteran, which in itself should provide some 
preference.  However, the evidence of record does not 
indicate that the veteran is service-connected for any 
disability, that he was not a prisoner of war, that he was 
awarded the Purple Heart, that he was exposed to Agent 
Orange, ionizing radiation, or environmental contaminants, or 
nose or throat radium treatment, that he was not in the Gulf 
War, and that he was not retired from the military due to 
disability.  He stated that he had no notice that veterans 
who met the criteria for Priority Group 8 were no longer able 
to enroll for VA health care.  He stated that he was retired 
and living on a limited income, and wished to have VA's 
assistance with his current and future medications.

The law is not in dispute.  The Secretary shall manage the 
enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war; 
veterans with service-connected disabilities rated 10 percent 
or 20 percent; (4) veterans who are in receipt of increased 
pension based on a need of regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a).  

Effective October 2, 2002, section 202(a) of Public Law 107-
135 (115 Stat. 2457), provides: (a) Priority of Enrollment in 
Patient Enrollment System.  Section 1705(a) is amended by 
striking paragraph (7) and inserting the following new 
paragraphs.  (7) Veterans described in section 1710(a)(3) of 
this title who are eligible for treatment as a low income 
family under section 3(b) of the United States Housing Act of 
1937; and (8) Veterans described in section 1710(a)(3) of 
this title who are not covered by paragraph (7).  38 U.S.C.A. 
§ 1705(a) (West 2002).  

In managing the provision of hospital care and medical 
services under section 1710(a) of this title, the Secretary 
shall, to the extent feasible, design, establish and manage 
health care programs in such a manner as to promote cost-
effective delivery of health care services in the most 
clinically appropriate setting.  38 U.S.C.A. § 1706(a).  

In the case of a veteran who is not described in paragraphs 
(1) and (2), the Secretary may, to the extent resources and 
facilities are available ... furnish hospital care, medical 
services, and nursing home care which the Secretary 
determines to be needed.  38 U.S.C.A. § 1710(a)(3).  

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the 'medical benefits' package set forth in 
38 C.F.R. § 17.38.  38 C.F.R. § 17.36(a)(1).  A veteran may 
apply to be enrolled at any time.  A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  

The Secretary will determine which categories of veterans are 
eligible to be enrolled based on an order of priority.  See 
38 C.F.R. § 17.36(a)(1)-(a)(8).  

The latter category is further prioritized into the following 
subcategories: (i) Noncompensable zero percent service-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (ii) Nonservice-
connected veterans who are in an enrolled status on a 
specified date announced in a Federal Register document 
promulgated under paragraph (c) of this section and who 
subsequently do not request disenrollment; (iii) 
Noncompensable zero percent service-connected veterans not 
included in paragraph (b)(8)(i) of this section; and (iv) 
Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section.  38 C.F.R. § 17.36(a)(8).  

With respect to Federal Register notification of eligible 
enrollees it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).  

The law also provides that VA will enroll all priority 
categories of veterans set forth in 38 C.F.R. § 17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled.  38 C.F.R. 
§ 17.36(c)(2); 68 Fed. Reg. No. 12, 2670-2673.  (Italics 
added).  

The Board finds that the veteran is not eligible to enroll 
for VA health care benefits as a matter of law.

The criteria for eligibility to enroll for VA health care 
benefits are listed in 38 C.F.R. § 17.36 (2003), as noted 
above.  These criteria divide eligible applicants into eight 
priority groups.  A computer record indicated that the 
veteran was not service-connected for any disability, and 
thus he does not meet the eligibility criteria for priority 
groups one or two.  A computer record also indicated that he 
was not a prisoner of war, that he was not awarded the Purple 
Heart, and that he was not retired from the military due to 
disability.  Further, the record does not show that the 
veteran received disability compensation under 38 U.S.C.A. 
§ 1151, that his entitlement to receive disability 
compensation was suspended pursuant to 38 U.S.C.A. § 1151, or 
that his entitlement to disability compensation was suspended 
because of the receipt of military retired pay.  Thus, he 
does not meet the eligibility criteria for priority group 
three.  Nor does the record show that the veteran received 
increased pension based on his need for regular aid and 
attendance or by reason of being permanently housebound, or 
that he was catastrophically disabled, and thus he does not 
meet the eligibility criteria for priority group four.

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. 
§§ 1503, 1522, 1722.  The record does not show that the 
veteran has been approved under title XIX of the Social 
Security Act, nor does it show that he is in receipt of 
pension under section 1521.  Regarding the third eligibility 
criteria for this priority category, the income threshold is 
updated annually.  For 2002, the income threshold was $24,644 
for a single veteran with no dependents.  The veteran's 
income and net worth exceeded this amount.  Thus, the veteran 
does not meet the eligibility criteria for priority group 
five.  

The veteran served on active duty during the Vietnam era from 
March 1971 to May 1974.  However, there is no indication that 
he served in Vietnam resulting in exposure to Agent Orange.  
The evidence does not show that he had nose or throat radium 
treatment, that he was exposed to ionizing radiation or 
environmental contaminants, or that he served in the Gulf 
War.  Consequently, he does not meet the eligibility criteria 
for priority group six.

The veteran would be eligible under priority group seven if 
he agreed to pay the applicable copayment and if his income 
for the previous year, 2002, constituted low income under the 
geographical income limits established by the United States 
Department of Housing and Urban Development for the fiscal 
year that ended on September 30 of 2002.  The record 
indicated that the veteran did not agree to pay the 
copayment.  Further, the veteran did not meet the criteria 
for low income.  The record showed that the veteran lived in 
Texarkana, Texas, that he was single, and that he had no 
dependents.  Under the provisions of 38 C.F.R. § 17.36, 
income is determined using the provisions of 38 C.F.R. 
§§ 3.271, 3.272, and 3.273.  The geographical income limit 
for a single person with no dependents living in Texarkana, 
Texas, for 2002 was $22,800.  His income and net worth assets 
as listed on the Form 10-10F exceeded $22,800.  Thus the 
veteran does not meet the eligibility criteria for priority 
group seven.

If the veteran had filed his application prior to January 17, 
2003 and agreed to pay the applicable copayment, he would 
have been eligible under priority group eight.  However, the 
veteran did not file his application until May 2003 and he 
did not agree to pay the applicable copayment.  

The veteran contends that he originally applied for health 
benefits in the 1980's, and thus the January 17, 2003 cutoff 
date should not apply to him.  However, the Board does not 
find an application for health benefits earlier than May 2003 
of record.  

The veteran contend that he was never advised that there was 
a January 17, 2003 deadline for filing the Application for 
Health Benefits for those veterans in Priority Group 8.  This 
argument is without merit.  The applicable regulations 
provide that, with respect to Federal Register notification 
of eligible enrollees it is anticipated that on or before 
August 1 of each year the Secretary will announce in 
paragraph (c)(2) of this section which categories of veterans 
are eligible to be enrolled.  They also provide that as 
necessary, the Secretary at any time may revise this 
determination by further amending paragraph (c)(2) of this 
section.  38 C.F.R. § 17.36(c)(1).  

On January 17, 2003 the Secretary of Veterans Affairs 
announced that all priority groups of veterans except those 
in Priority Group 8 who were not in an enrolled status on 
January 17, 2003, would be enrolled in the VA Health Care 
System.  68 Fed. Reg. No. 12, 2670-2673.  By law, the VA is 
only required to manage enrollment within its eight 
enrollment priority categories and announce in the Federal 
Registry which priority group of veterans VA will accept for 
enrollment in the VA Health Care System.  There is nothing in 
the law that requires VA to have provided the veteran 
personal notice of this change.  

Because the veteran has not stated a claim for which relief 
can be granted with regard to exemption from the eligibility 
assessment (means testing) for VA medical treatment purposes, 
his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts in this case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  


ORDER

Eligibility to enroll for VA health care benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



